      Case 3:20-cv-00292-DPM Document 5 Filed 11/16/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

LISA MURPHY                                                PLAINTIFF
ADC #760343

v.                      No: 3:20-cv-292-DPM

FAUST, Warden, McPherson Unit, ADC;
INMAN, Warden, McPherson Unit, ADC;
BARTON, Sergeant, McPherson Unit, ADC;
RUDD, Sergeant, McPherson Unit, ADC;
KIZER, Nurse; BRADLY, Warden, McPherson
Unit, ADC; FIELDS, Nurse; HEARINGTON,
Warden, McPherson Unit, ADC; MALONE, Major,
McPherson Unit, ADC; LEWIS, Major, McPherson Unit,
ADC; JOHNNY SWIFT, Captain, McPherson Unit, ADC;
HUFFMAN, Robinson; ROBINSON, Admin. Staff,
McPherson Unit, ADC; HUGHES, Doctor;
HUTCHINSON, APN; STIEVE, Doctor; ROREY
GRIFFIN, Dr.; MELISSA JAMES, Admin. Staff,
McPherson Unit, ADC; and P. MALOTTE,
Sergeant, McPherson Unit, ADC                DEFENDANTS

                            JUDGMENT
     Murphy's complaint is be dismissed without prejudice.



                                                   (?'
                                D.P. Marshall Jr.
                                United States District Judge
